OFFICEOFIHEAT-I'ORNEY             GENERALOFTEXAS
                               AUSTIN




zonorable Will Mann Rlohardaon
.%asistantSecretary of Stata
.astin, T8xa8

Zaar Sir:




          Your letter of Fe
o&lion 0r this dapartssnt
as f0110WS:

    t0 the rui




                                                             ..I




                                     IItha oam OS the
                                   eh 18 admittedly an
                                 ) In that it is inrtruat-




    the fret that the corporation wan sduoatlcnal
    xould reqqtm ths $lO,OO filing fae snd aq,,ar-
    emptian irotatraaohias tar,       .._   :..: .

            ‘3fe   .-old apprsolata a rt+oonsiaeka~o~
    oPtUs          piwstlsn a8:tke luger iiUn& foe ,aab
Eonorable Will auIM Iiiohardron,Page 2


       franohise tax have been paid by the oorporad
       tion and we are undeaided whether to rerpnd
       all over $lC.OO'whioh they rcxa%tted.g

                  1302, Vern~n'a Annotated CivilStatutes,
                h?tiCh
sets out varloua purposes for whioh eerporationrsaybe
created in this Stat8. Subdivision 2 of this“arti&ris in
the   rOilOWing        Uiw~ge:
                                                              I
           ~*a; .!RIssupport of any benevolent, aba
       l*table,eduoatiooal or ntsriouary undertakin

          The ?urp~e clause of ths charter oft h/bo+e             ..
3cntionad corperation is in the followinglangtiea'

              "5hs purpose ror whleh it la formed Is@
       support of any eduoational
       thorized by Subdivision 2 of
       &wised    Civil statutss'of Texas,
       constructton and the maintenattoe
       the education o? airplane pilots
       both oommsrcial and mllltary,
       eatab~iPha8Ilt        a&Xii




       direot     .w
          The above named corporation has eaL.stoeh Or
580,000.00 and is organized ror proriti ’ ,.
          Artiale 3914, Vernon'8           imnotatef.
provldsl,In part,                                       a
                                                        ,‘.
                ”. . . *
                                          11
                        ‘haoh obarter, aslqi,
                =uppog riiiiag
       sugplmeat thsreto, or a ao~rporatic
       support of pub&  +mthip,   any,bek+,
       chsritabli,        raacational;   iBiS6~On~ Of
       or eaientlrie undsrtiking, the PI(I
                                         err
       a library, the prom&tion Of a PubE i-
       not rot profit ambl%he en6oprasesb~
       culture and hortiaulttue, to aid
aonorabh       W3J.l Ma-     Riohairdaon,   Page 3



     in produoing and marketing agricultural pro-
     dnota, or tor~aoquiring, raising, breeding,
     fattoniIylor marketing live stook, a filing
     fc6 of Ten @O.OO) Dollars, and for filing
     tho aami-annual fln~~noialstatsmeat or such
     agrioultural product6 or live stook oorpora-
     tion, %n ($10.00) Dollar6, whioh shall in-
     Cud0  the annual lioen6a fee.

          Vpon riiiw    eaoh chartar, amendmant or
     supplement thereto, or a private corporation
     oraated ror any other purpose intended Sor
     nutual rofit or benefit, a filing foe OS
     Fifty (% 50.00) DoUar6, provided that If tha
     authorized capital atook of said corporation
     shall exoeed Tan Thousand ($lO,OOO.OO) Do)-
     lars it shall be required to pap an addltion-
     al foe of Ton ($10.00) Dollar8 ror oaohaddi-
     tional Ten Thousand ($lO,OOO.OO) Dollars of
     it6 authoriaed capital stook or fractional
     part thsrooi after the fint.
               "r .~l*

          Artiolo 7094, Vernon'6 Annotated Civil Statutea,
reads a6 rollowa~
          YRm franehlasetax imposed by this ohap-
     t&r shall not apply to any insuranoe aompany,
     surety, guxranty or rldsllty company, or any
     tran6portatiollo-paw,      or any slaeplng, palaw
     car and dining oar oompany whioh is no* reqtir-
     ed to par aa annual tax maaaursd by thoLr grOa6
     reomfptr, or to oorporationa    having no Oapiii81
     stook and organized for thm sxol\ui~o purpo60
     0r promoting ths publLa intereat Of any city
     Or    town,   Or   tD   COrpO~tiOm     Or&0nhdd   iOr   the
     purpo80 or r8ligiou6 rorrhlp, or for providing
     plaoes Of burlal not for private prorit; or
     corporations organLzsd ror the purpose of hold-
     ing agricultural fairs and saooumglng a&-
     cultural pur6tit6, or tar striotly educational
     purposes, or for purely pub110 charity."
          ~tras said In the ease of Coals yr DaUgbtatP Of
the RopubUo, 156 S. B. 1.97 (Sltp.Ct. Tmr,T , that6
.      ‘




    aom=blo     Will Uann Riohmdmri,       Page 4


                lm
                              The seoond subdivision 0% Artlole
           1121, ieGGed Statutea, roadrr ‘The purpoa*
           for wbioh private oerporatione        may be formd:
                    (2) m       support or any benerole.snt,
                                                           o&u-
           igbie, eduoetional or aisslomry undertaking. *
           The pkugose of this oorgoratlon is olearl~
           educational. #batever sduoataa icrwithin the
           meanlag oi edaoational undertaking., Bdnoation
           In the muse a8 nssd in the stetnte lnolubesr
           ‘In its broadest sense, . . . not merely the
           instrtmtlm reoslred at sohool or oollege, bat
           the whole oourae of training, moral,lntelleo-
           tual and physlcalj is sot lImited to the ordioary
           iIlStl'UUtiOA of the ohild in the pursuits of
           literature.                And it is srmeti?zmsused
           88 f3~llOB~OUS*Witi       lWrAiA&’    . . .”

                ?le call CJO~T attention   to oonferanc~   opinion   Bo.
    2011, written Uaroh 28, 1919, bp Honorable C. %. Taylor,
    .%sssistaatAttorney Gonsral, and addraesed to FionorableGeo. F,
    Board, Ssoretary of State, whloh wo think supporta the con-
    clusion reaohed in th&$:.03inion. We sre snoloalng a oopy
    of said opinion ror your convenience.

              In view of the foregoing authorities it is our opin-
    ion that the above named corporation ie one organized for
    strict17 eauoatioaml purposes and oomea within the exemption
    mentioned in Artiole 7094, sqxra, and lr theraiore exempt from
    the payment of a franohisir tax. It is our farther O@iOB   that
    by virtue or Artiole 3914, supn, aald oorporation should.pay
    ths ~10.00 iiling fee ae an eduoational inatk$utioa.
                                                 ,.
                                                  :
                                          Yours CeFy trill*